On Rehearing.
FUNDERBURK, J.
In, the original opinion we said, in stating the case, that Crawford, the insurance agent, “in negotiating a deal to take over the Payne agency, applied to Treavitt, agent of Edgar Davis, to know if he could have the renewal of existing policies, and was authorised to renew, at the expiration thereof, sand policy dated March 24th, 1928.” With reference to this statement is was said: “* * * There were no preliminary negotiations between the parties, except an inquiry upon the part of the insurance agent sometime before, as to whether he would be permitted to renew the former policy at its expiration a/nd a direction from the insured’s agent to make such renewal at sañd expiration.” This statement was based upon testimony of Treavitt as follows: “I did say that, in 1928, Mr. Crawford got in touch with me, and asked mo, in substance, that if he bought Mr. Payne out if I would allow him to reneto the fire and other insurance which Mr. Payne had been carrying for Mr. Davis and Cranfill-Reynolds. I did tell him that we would let him renew the pol; icies and to go ahead and renew them as they expired from time to time.” (Italics ours.)
In our re-examination of the case, in response to appellant’s able motion for rehearing and very earnest argument made in support thereof, we have had our attention directed to the possible significance of other testimony of Treavitt, as follows: “I did have a conversation with Mr. Crawford for Mr. Davis and Cranfill-Reynolds Company with reference to whether or not he would continue to handle all of the business for them if he purchased the agency from Mr. Payne. I did agree with him that he would continue to cwry the insurance in the event he purchased the agency from Mr. Payne.” (Italics ours.) It was our view that the testimony first quoted was not in conflict with that last mentioned, but simply more specific. We are still of the opinion that such is the proper construction of all the testimony. If the witness had a specific agreement with the agent by which the latter was obligated to renew at their expirations all policies then existing, as he said he had, it would be perfectly natural, we think, for him to refer to such an agreement as one wherein the agent had asked the witness “whether or not he would continue to handle all of the business for them if he purchased the agency,” and which had resulted in an agreement that “he (that is, Ihe agent) would continue to carry the insurance in the event he purchased the agency from BÍr. Payne.”
But it may be well to consider whether it would affect the disposition of the appeal if we should regard the evidence as showing, not an agreement to renew existing policies at their expirations, but an agreement to “continue to handle all of the business,” and “carry the (italics- ours) insurance.” Such an agreement would not be enforceable as a contract, unless supplemented by reference to the then existing contracts of insurance. How could the appellant be connected with such an agreement any more than some other, insurance company of which Crawford was agent? It was just as necessary to show that appellant was a party to the alleged agreement as that the agreement existed. Springfield, etc., Ins. Co. v. Hubbs-Johnson Motor Co. (Tex. Com. App.) 42 S.W.(2d) 248. How otherwise could the amount of the insurance be determined? Id. The testimony would show no contract capable of rectification unless it be referred to the then existing policies to show, among other things, the insurer, the property insured, the amount of insurance, the particular terms, etc. Of necessity, then, the agree*379ment, If construed as one by which appellant obligated itself to continue to carry insurance, would be one obligating it to carry insurance in the amount, upon the property, at the place, etc., as provided in the then existing policy, save only as the new agreement enlarged, restricted, or varied the terms and provisions of such policy. It may be granted that an unconditional agreement to continue to carry insurance upon a particular property may be inconsistent with a policy insuring the property only while located at a place where the property was not located when the policy became effective. Although the next day, or a few days thereafter, the property could have been located so as to be protected within the terms of the policy, there would necessarily be an appreciable time when the insurer would not “continue to carry the insurance.” We are somewhat inclined to the view that the policy was subject to rectification to the extent of providing insurance upon the property at the place the property was located when the policy went into effect. As suggested in the original opinion, if the property had been destroyed at that place, it may be that reformation would, have been available. We do not decide this question. It is one itself not free from difficulty, and its decision is wholly unnecessary. But, conceding that reformation could have been had under such circumstances, how could that warrant a finding of the existence of a contract having a provision not neqessary to a continuance of the insurance previously existing and'not contained in such former policy, but entirely different in legal effect from any provision in such policy? If the agreement testified to, in order to be effective as a contract necessarily referred to and made a part thereof the terms and provisions of the previous policy save only as the oral agreement varied the terms of the policy, then it would be just as competent and logical to hold that the new contract was for a different amount of insurance, or was upon an entirely different property, as that it insured the property not merely at the place it was then located or in a named place, but at any other place where it might be located in the future. Suppose the witnesses of the insurer had testified that, by reason of facts known to them, they intended to insure the property after the expiration of the existing policy in the amount of $5,000 instead of $3,000, or that they intended the insurance to cover certain additional or different property than that named in the former policy, and suppose appellee’s witnesses testified to the same intention, based upon knowledge of the same facts. In the absence of any communication of such intention from one to the other in the form of an offer and acceptance, could any contract be thus formed embodying such intention? Just so, we think, could no contract be shown by the wholly uncommunicated intention — -if the evidence shows such — that the property in question should be insured, hot as provided in the previous policy (i. e., only while located at a particular place), but at any place where it might be located in the future.
After a careful consideration, we are still of the opinion that, under the authorities cited and the reasoning upon which same are basad, no right of reformation is shown by the record in this case, and that the motion for rehearing must be overruled, which is accordingly so ordered.